Appeal unanimously dismissed without costs. Memorandum: The appeal must be dismissed because respondents are not aggrieved (see, Town of Massena v Niagara Mohawk Power Corp., 45 NY2d 482, 488; Matter of Brown v Starkweather, 197 AD2d 840, 841, lv denied 82 NY2d 653). Contrary to respondents’ contention, County Court’s statements concerning the effect of the holdover and sovereign immunity are dicta. (Appeal from Order of Monroe County Court, Maloy, J.—RPAPL.) Present—Pine, J. P., Fallon, Wesley, Doerr and Davis, JJ.